Case: 21-1719    Document: 17     Page: 1   Filed: 09/02/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                IN RE: SAUL ELBAUM,
                        Appellant
                 ______________________

                        2021-1719
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 15/948,447.
                   ______________________

                Decided: September 2, 2021
                  ______________________

    SAUL ELBAUM, Potomac, MD, pro se.

    MICHAEL S. FORMAN, Office of the Solicitor, United
 States Patent and Trademark Office, Alexandria, VA, for
 appellee Andrew Hirshfeld. Also represented by MARY L.
 KELLY, THOMAS W. KRAUSE, AMY J. NELSON, FARHEENA
 YASMEEN RASHEED.
                 ______________________

   Before MOORE, Chief Judge, NEWMAN and O’MALLEY,
                    Circuit Judges.
 PER CURIAM.
     The Patent and Trademark Office rejected claims 48–
 57 of Saul Elbaum’s patent application as patent ineligible
 under 35 U.S.C. § 101. The Patent Trial and Appeal Board
Case: 21-1719    Document: 17      Page: 2    Filed: 09/02/2021




 2                                              IN RE: ELBAUM




 affirmed. Mr. Elbaum appeals. We have jurisdiction un-
 der 28 U.S.C. § 1295(a)(4)(A). We affirm.
                               I
     Mr. Elbaum’s patent application number 15/948,447
 relates to selling products or services on the internet using
 physical retail locations. S.A. 28. 1 The specification de-
 scribes the disclosed method as “enabling the sale of prod-
 ucts or services which are available on the internet.”
 S.A. 33. The disclosed method allows an internet seller to
 provide a retail store with information about products or
 services available on the internet. S.A. 28–29. The infor-
 mation includes a website address and a code, wherein the
 code is associated with that particular retail location.
 S.A. 29. A customer entering the retail store who obtains
 this information can then use the code to make a purchase
 from an internet seller via a computer. Id. The computer
 is comprised of a central processing unit, a main internal
 memory, and output/input modules. S.A. 31. Because the
 code is associated with the particular retail location, the
 internet seller can then pay the retail location a finder’s
 fee. S.A. 29–30.
     Claim 48 is representative. Generally, that claim re-
 cites a method of selling items in a walk-in store by provid-
 ing information about items available for sale on the
 internet, enabling internet sellers to recognize when a sale
 is made, and then enabling the internet seller to pay the
 walk-in store a finder’s fee for the sale:
     48. A method of selling non-stocked items in addi-
     tion to stocked items in a traditional walk-in store
     comprising:




     1  “S.A.” refers to the Supplemental Appendix filed
 with the Director’s response brief.
Case: 21-1719     Document: 17      Page: 3   Filed: 09/02/2021




 IN RE: ELBAUM                                               3



     a) providing the store with photos of items which
     are available for sale on the internet but not
     stocked in the store;
     b) providing the store with website addresses of the
     sellers of the non-stocked items;
     c) providing visitors to the store with discount
     codes associated with the non-stocked items, said
     discount codes applicable to purchases made di-
     rectly from the sellers;
     d) enabling the sellers of said non-stocked items to
     recognize when a purchase is made with one of said
     discount codes;
     e) enabling the sellers of the non-stocked items to
     identify the walk-in store in which the non-stocked
     items were displayed; and
     f) paying a finder’s fee from each seller of a non-
     stocked item to the store.
                               II
     We review the Board’s legal conclusions de novo and its
 factual findings for substantial evidence. Samsung Elecs.
 Co. v. Elm 3DS Innovations, LLC, 925 F.3d 1373, 1380
 (Fed. Cir. 2019). Eligibility under 35 U.S.C. § 101 is a ques-
 tion of law, based on underlying facts. SAP Am., Inc. v.
 InvestPic, LLC, 898 F.3d 1161, 1166 (Fed. Cir. 2018).
     We apply the Supreme Court’s two-step framework to
 determine patent eligibility. See Alice Corp. Pty. Ltd. v.
 CLS Bank Int’l, 573 U.S. 208, 217 (2014). First, we deter-
 mine whether the claim is directed to a “patent-ineligible
 concept,” such as an abstract idea. Id. If so, we examine
 “the elements of the claim to determine whether it contains
 an ‘inventive concept’ sufficient to ‘transform’ the claimed
 abstract idea into a patent-eligible application.” Id. at 221
 (quoting Mayo Collaborative Servs. v. Prometheus Labs.,
 Inc., 566 U.S. 66, 72, 79–80 (2012)). If the elements involve
Case: 21-1719     Document: 17      Page: 4   Filed: 09/02/2021




 4                                              IN RE: ELBAUM




 “well-understood, routine, [and] conventional activity pre-
 viously engaged in by researchers in the field” they do not
 constitute an inventive concept. Mayo, 566 U.S. at 72–73.
                              III
     The Board assessed representative claim 48 under the
 two-step Alice inquiry and held it was ineligible under
 § 101. At step one of the Alice inquiry, the Board deter-
 mined that the claim recites “storing, receiving, analyzing,
 and processing data” by any possible means without any
 technological details for how to achieve the claimed results.
 S.A. 8; see also S.A. 10. The Board further determined that
 the claim is directed to the concept of “managing sales
 transaction activity,” specifically the economic act of pay-
 ing a finder’s fee for a purchase, “which is an act ordinarily
 performed in the stream of commerce.” S.A. 9; see also
 S.A. 10 (explaining the claim is directed to a “method of or-
 ganizing human activity because managing sales activity
 is a commercial interaction”). The Board concluded that
 the claim is directed to an abstract idea, a commercial
 transaction that amounts to a method of organizing human
 activity. S.A. 11–12. 2
     At step two of the Alice inquiry, the Board determined
 that the claim elements recite purely conventional com-
 puter functions of storing, receiving, analyzing, and pro-
 cessing data. S.A. 15. Because the claim recites no more
 than the abstract idea, the Board concluded the claim
 lacked an inventive concept. S.A. 16.
     We agree with the Board’s analysis. The plain lan-
 guage of claim 48 recites a method for enabling an internet
 seller to pay a finder’s fee to a retail store when a customer


     2   Mr. Elbaum only argues the Board erred in con-
 cluding the claim is directed to an abstract idea. He con-
 cedes that the claim is not directed to any improvement in
 computer functionality. Appellant’s Informal Br. 9.
Case: 21-1719    Document: 17       Page: 5   Filed: 09/02/2021




 IN RE: ELBAUM                                              5



 finds the internet seller’s product through advertising in
 the retail store. Accordingly, the claim is directed to an
 abstract idea, specifically a method of providing infor-
 mation and allowing customers to utilize that information
 to engage in a commercial transaction. See Content Extrac-
 tion & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n,
 776 F.3d 1343, 1347 (Fed. Cir. 2014) (“[C]laims directed to
 the mere formation and manipulation of economic relations
 may involve an abstract idea.”).
     Regarding Alice step two, nothing in the claim recites
 an inventive concept to transform the abstract idea into pa-
 tent-eligible application. If anything, the claim recites ge-
 neric computer functions, which the specification describes
 are carried out by conventional computer components.
 S.A. 31. Mr. Elbaum argues that the claim elements of
 providing photos, website addresses, and discount codes
 motivate customers to return to traditional retail stores
 and that these additional elements provide an inventive
 concept. Appellant’s Informal Br. 9. But these claim ele-
 ments merely recite the abstract idea itself. See Trading
 Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1385 (Fed. Cir.
 2019) (“The abstract idea itself cannot supply the inventive
 concept, no matter how groundbreaking the advance.”).
 Accordingly, we agree with the Board that the claim does
 not include an inventive concept that would render it pa-
 tent eligible. Alice, 573 U.S. at 223–26.
                              IV
    We have considered Mr. Elbaum’s other arguments
 and find them unpersuasive. Because we agree with the
 Board that the claims are not patent-eligible, we affirm.
                        AFFIRMED
                            COSTS
 No costs.